In an action to recover damages for breach of contract, negligence and fraud in the construction of a home, defendants appeal from an order of the Supreme Court, Suffolk County (Jones, J.), dated June 30, 1983, which denied their motion to compel plaintiff to answer certain questions propounded to him at an examination before trial and granted plaintiff’s cross motion for a protective order precluding the disclosure of the material requested. K Leave to appeal is granted by Justice Mangano. H Order modified by deleting therefrom the provision which denied defendants’ motion and granted plaintiff’s cross motion insofar as they involved the disclosure of plaintiff’s financial records regarding the financing of the construction of his home and by substituting therefor provisions granting defendants’ motion and denying plaintiff’s cross motion to that extent. As so modified, order affirmed, without costs or disbursements. I Under all of the circumstances, plaintiff’s financial records regarding the financing of the construction of his home are material and relevant to the subject litigation (Allen v Crowell-Collier Pub. Co., 21 NY2d 403; Martin Mechanical Corp. v City of New York, 100 Mise 2d 1107). Mangano, J. P., Thompson, O’Connor and Boyers, JJ., concur.